DETAILED ACTION
This Office action is in response to the election filed on 27 July 2021.  Claims 1-20 are pending in the application.  Claims 17-20 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-16, in the reply filed on 27 July 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "redistribution structures" in claim 1, line 7.  There is insufficient antecedent basis for this limitation in the claim. The redistribution structure in claim 1 line 6 “a redistribution structure” is that multiple structures or single structure?
Claim 9 recites the limitation "redistribution structures" in claim 9, lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. The redistribution structure in claim 9 lines 10 and 11 “a redistribution structure” is that multiple structures or single structure?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US Patent 9583415 B2; in view of Su et al., US Patent 9735131 B2, as recited in IDS 6/10/20; further in view of Law et al., US PG pub. 20120025388 A1.
With respect to claim 1, Yu discloses in figure 15, a base chip (12); and a memory cube (10), mounted on and connected with the base chip (12), wherein the memory cube (10) includes multiple stacked tiers (column 2, lines 20-21), and the semiconductor chips (10) of the multiple stacked tiers (column 2, lines 20-21) are electrically connected with the base chip (12), and each tier of the multiple stacked tiers (column 2, lines 20-21) includes semiconductor chips (10) laterally wrapped by an encapsulant (19) and the semiconductor chips (10) of the multiple stacked tiers (column 2, lines 20-21) are electrically connected with the base chip (12) the multiple stacked tiers (column 2, lines 20-21) wherein the memory cube (10) includes a thermal path structure (16 and 24) extending through (as shown in figure 15 that element 10 shown multiple via are extending through the stacked tiers however Yu did not teach the via can transfer heat from those via to the top most layer of the chip) the multiple stacked tiers (column 2, lines 20-21) and connected to the base chip (12), the thermal path structure (16 and 24) has a thermal conductivity larger (column 1, lines 25-27; Yu teaches the molding compound does not have great thermal conductivity Yu also teaches that layer 16 and 24 is a Thermal Interface Material (TIM) have a great thermal conductivity therefore, layer 16 and 24 have a larger thermal conductivity than the molding compound 19) than that of the encapsulant (19; column 1, lines 25-27), and the thermal path structure (16 and 24) is electrically isolated from the semiconductor chips (10) in the multiple stacked tiers (column 2, lines 20-21) and the base chip (12).
However, Yu does not disclose each tier of the multiple stacked tiers (column 2, lines 20-21) includes semiconductor chips (10) laterally wrapped by an encapsulant (19) and a redistribution structure 
Su discloses the use of redistribution structures (52, fig. 14-17) between semiconductor chips (34, 234, 334, fig. 14-17) and multiple stacked tiers (34, 234, 334, fig. 14-17) are electrically connected with the base chip (58, fig. 14) through the redistribution structures (52) in the multiple stacked tiers (34, 234, 334, fig. 14-17).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include redistribution structure since redistribution structure is used to reroute connections to desired locations, ability to redistribute points can enable higher contact density and enable subsequent packaging steps.
Yu and Su do not disclose the thermal path structure extends through multiple stacked tiers.
Law discloses in figure 5, thermally conductive vias 140 to form a thermal path (¶0016) that transfers heat away from the die (E, F, G and H).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include thermally conductive vias for thermal path to transfer heat away from die since thermally conductive vias can improve power and thermal management.

With respect to claim 9, multiple stacked tiers (column 2, lines 20-21); a base chip (12), located below and connected with the multiple stacked tiers (column 2, lines 20-21) through connectors there-between; and a molding compound, laterally wrapping the multiple stacked tiers (column 2, lines 20-21) and wrapping around the connectors, wherein each tier of the multiple stacked tiers (column 2, lines 20-21) includes semiconductor chips (10) laterally wrapped by an encapsulant (19) and wherein the multiple stacked tiers (column 2, lines 20-21) include thermal path structure (16 and 24) located in a peripheral region at non-facing sides of the semiconductor chips (10) and extending through (as shown in figure 15 that element 10 shown multiple via are extending through the stacked tiers however Yu did not teach the via can transfer heat from those via to the top most layer of the chip) the multiple stacked tiers (column 2, lines 20-21), each of the thermal path structure (16 and 24) has a thermal conductivity larger (column 1, 
However, Yu does not disclose wherein each tier of the multiple stacked tiers (column 2, lines 20-21) includes semiconductor chips (10) laterally wrapped by an encapsulant (19) and a redistribution structure, the multiple stacked tiers (column 2, lines 20-21) include through insulator vias (TIVs) electrically connecting the semiconductor chips (10) of the multiple stacked tiers (column 2, lines 20-21) with the base chip (12) through the redistribution structures in the multiple stacked tiers (column 2, lines 20-21).
Su discloses the use of redistribution structure (52, fig. 14-17) between semiconductor chips (34, 234, 334, fig. 14-17) and multiple stacked tiers (34, 234, 334, fig. 14-17) are electrically connected with the base chip (58, fig. 14) through the redistribution structures (52) in the multiple stacked tiers (34, 234, 334, fig. 14-17).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include redistribution structure since redistribution structure is used to reroute connections to desired locations, ability to redistribute points can enable higher contact density and enable subsequent packaging steps.
Yu and Su did not discloses the multiple via extending through can be a thermal path structure.
Law discloses in figure 5, thermally conductive vias 140 to form a thermal path (¶0016) that transfers heat away from the die (E, F, G and H).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include thermally conductive vias for thermal path to transfer heat away from die since thermally conductive vias can improve power and thermal management.

With respect to claim 2, Yu discloses wherein the multiple stacked tier (column 2, lines 20-21) includes a top tier, a middle tier underlying the top tier and a bottom tier located below the middle tier and 
Law discloses for example in figure 5, thermally conductive vias 140 to form a thermal path (¶0016) that transfers heat away from the die (E, F, G and H).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include thermally conductive vias for thermal path to transfer heat away from die since thermally conductive vias can improve power and thermal management.
With respect to claim 3, Yu discloses wherein a material of the thermally conductive wall (24) however Yu did not discloses the thermally conductive vias (TCVs) is substantially the same as a material of the TCVs.
Law discloses for example in figure 5, thermally conductive vias 140 are form of material such as aluminum (Al), copper (Cu), alloys and the like may (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as aluminum or copper since these material can improve the thermal conductivity and thereby improve the thermal output of the device.
With respect to claim 4, Yu discloses wherein a material of the thermally conductive wall (24) however Yu did not discloses the thermally conductive vias (TCVs) is different from a material of the TCVs.
Law discloses for example in figure 5, thermally conductive vias 140 are form of material such as aluminum (Al), copper (Cu), alloys and the like may (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as aluminum or copper since these material can improve the thermal conductivity and thereby improve the thermal output of the device.
With respect to claim 7, Yu discloses wherein the semiconductor chips (10) in the middle tier are vertically stacked (as shown in Yu memory chip stack 10 are vertical stacked chip stacked) with the semiconductor chips (10) in the bottom tier.

However, distance thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 10, Yu discloses wherein the multiple stacked tier (column 2, lines 20-21) includes a top tier, a middle tier underlying the top tier and a bottom tier located below the middle tier and connected to the base chip (12), and each of the thermal path structure (16 and 24) includes a thermally conductive wall (24) located in the top tier. 
Law discloses thermally conductive vias (TCVs) (140) located on the middle tier and the bottom tier to form a thermal path (¶0016) that transfers heat away from the die (E, F, G and H).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include thermally conductive vias for thermal path to transfer heat away from die since thermally conductive vias can improve power and thermal management.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US Patent 9583415 B2; in view of Su et al., US Patent 9735131 B2, as recited in IDS 6/10/20; further in view of Law et al., US PG pub. 20120025388 A1; further in view of Sun et al., US PT pub. 20110001148 A1.
With respect to claim 11, Yu discloses wherein a material of the thermally conductive wall (24). Law discloses thermally conductive vias 140 are form of material such as aluminum (Al), copper (Cu), alloys and the like may (¶0020).

Sun discloses thermal conductive efficiency of silver paste or transparent insulating paste is about 1-5 W/m.K (¶0013).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the same thermal conductive efficiency or Yu such as 2-10 W/m*K in place of material such as silver paste in Sun since silver paste have the thermal conductive efficiency about 1-5 W/m.K.
With respect to claim 12, Yu discloses wherein a material of the thermally conductive wall (24).  Law discloses thermally conductive vias 140 are form of material such as aluminum (Al), copper (Cu), alloys and the like may (¶0020) which is substantially the same as a material of the TCVs and includes copper or copper alloys (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include thermally conductive vias for thermal path to transfer heat away from die since thermally conductive vias can improve power and thermal management.
With respect to claim 13, Yu discloses wherein the multiple stacked tier (column 2, lines 20-21) includes a top tier, a middle tier underlying the top tier and a bottom tier located below the middle tier and connected to the base chip (12), and each of the thermal path structure (16 and 24) includes a thermally conductive wall (24) located in the top tier and thermally conductive blocks located on the middle tier and the bottom tier.
With respect to claim 14, Yu discloses wherein a material of the thermally conductive wall (24) Law discloses thermally conductive vias 140 are form of material such as aluminum (Al), copper (Cu), alloys and the like may (¶0020) which is substantially the same as a material of the thermally conductive blocks and includes copper or copper alloys (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include thermally conductive vias for thermal path to transfer heat away from die since thermally conductive vias can improve power and thermal management.
s 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US Patent 9583415 B2; in view of Su et al., US Patent 9735131 B2, as recited in IDS 6/10/20; further in view of Law et al., US PG pub. 20120025388 A1; further in view of Kim et al., US patent 10770430 B1.
With respect to claim 5, Yu discloses wherein the multiple stacked tier (column 2, lines 20-21) includes a top tier, a middle tier underlying the top tier and a bottom tier located below the middle tier, the thermal path structure (16 and 24) Law discloses thermally conductive vias (TCVs) 140 located on the middle tier and the bottom tier however Yu and Law did not discloses includes a dummy die located in the top tier.
Kim discloses the use of a dummy die 120 located in the top tier as shown in figure 1A.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include dummy die at the top tier since the dummy die improves the ability of the chip package to be handled by automated factory equipment, which in turn reduces the potential for damage, enhances manufacturing through-put and reduces product costs
With respect to claim 6, Yu, Kim and Law discloses as applied to claim above, Kim discloses wherein the dummy die is made of a semiconductor material (column 5, lines 31-36), and the semiconductor material of the dummy die is different from a material of the TCVs (Law discloses in ¶0020 the material for TCV is made from aluminum (Al), copper (Cu), alloys and the like).
With respect to claim 15, Yu discloses wherein the multiple stacked tier (column 2, lines 20-21) includes a top tier, a middle tier underlying the top tier and a bottom tier located below the middle tier and connected to the base chip (12), and each of the thermal path structure (16 and 24) Law discloses thermally conductive vias (TCVs) (140) located on the middle tier and the bottom tier.  However Yu and Law did not discloses includes a dummy die located in the top tier.
Kim discloses the use of a dummy die 120 located in the top tier as shown in figure 1A.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include dummy die at the top tier since the dummy die improves the ability of the chip package to be handled by automated factory equipment, which in turn reduces the potential for damage, enhances manufacturing through-put and reduces product costs


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822